DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20 are drawn to extracting a car-sharing station candidate between a departure point and a destination point; classified in G06Q50/30.
II. Claims 21-31 are drawn to extracting a first car-sharing candidate group for providing car-sharing service between a departure and destination point, and a second-car sharing station candidate group for providing car-hailing service between the first car-sharing candidate group and the destination point; and extracting at least one or more car-sharing stations existing within a first walkable distance from a departure point, within a second walkable distance from a destination point, and between the departure point and the destination point, classified in G01C21/3691.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as extracting a first car-sharing candidate group for providing car-sharing service between a departure and destination point, and a second-car sharing station candidate group for providing car-hailing service between the first car-sharing candidate group and the .  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  Inventions I and II are each assigned to different classes as indicated above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Examiner notes, if Invention I is elected,  Invention I is directed to the following patentably distinct species: 
Species I A  - (Claims 5 and 14) (G01C21/3438) (i.e., encompassing claims 1-5, 9-10, 11-15, 16-19)
Species II A - (Claims 6-7 and 20) (G01C21/3423) (i.e., encompassing claims 1-4, 6-7, 9-10, 11-13, 15, 16-20)
Species IIIA – (Claim 8) (G01C21/3407) (i.e., encompassing, claims 1-4, 8-10, 11-13, 15, 16
The species are independent or distinct because the invention of Species I A is directed towards (i) a car sharing station that exists within walkable distance from the departure point and (ii) a car sharing station that does not exist within walkable distance from the destination point, classified in G01C21/3438; the invention of Species II A is directed towards (i) a car sharing station that does not exist within walkable distance from the departure point and (ii) a car sharing station that exists within walkable distance from the destination point, classified in (G01C21/3423); and the invention of Species III A is directed towards (i) a car sharing station that does not exist within walkable distance from the departure point and (ii) a car sharing station that does not exist within walkable distance from the destination point, classified in (G01C21/3407).
The species are independent or distinct because the claims to the different species recite mutually exclusive characteristics of such species. For example, Species I A requires (i) a car sharing station that exists within walkable distance from the departure point and (ii) a car sharing station that does not exist within walkable distance from the destination point. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (i.e., Species I A or Species II A or Species III A) or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1-4, 9-10, 11-13, 15, and 16-19 are generic (independent claims bolded).
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species (for each above mentioned set) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Hosang Lee on January 8, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628